DETAILED ACTION

Response to Amendment
Claims 1-12 are pending in the application.  Previous objections of claims 10 and 11 have been maintained as well as newly added claim 12 is objected to.  Claims 1-9 remain allowed.

Claim Objections
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of
claim 1. When two claims in an application are duplicates or else are so close in content
that they both cover the same thing, despite a slight difference in wording, it is proper
after allowing one claim to object to the other as being a substantial duplicate of the
allowed claim. See MPEP § 608.01(m). Further, claims 11 and 12 are objected to since they depend from claim 10.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 1 was indicated as allowable for the reasons as stated at P3 pf the 4/14/2022 office action and are therefore not being repeated here.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicants state the amendment to claim 10 results in claim 10 being distinguished from claim 1.  However, the amendment to claim 10, “monitoring, at the battery set, for one or any combination of over-charging or over-discharging conditions”, is not viewed to clearly distinguish from the limitations of claim 1.  Claim 1 discloses “monitoring for one or any combination of over-charging or over-discharging conditions” in lines 3-4.  However, lines 1-2 disclose the lithium-ion based battery circuit comprises a battery set having a plurality of battery cells.  No further structure is disclosed, thus the monitoring of lines 3-4 implicitly takes place at the plural battery cells.  Stated another way, as written, claim 1 discloses the monitoring to be of the plural battery cells which is substantially the same as claim 10.  As such, this objection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725